DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on December 1, 2021, claims 1, 6 and 10 were amended. Claims 1-10 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature “wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction” is not described in the specification. Fig. 1 shows the main body part 121 has a bar-shape portion extending in a first direction. However, it is not clear that the inflated portion 122, 123 is protruded toward the first direction since the cross-section at the 
Claims 2-5, which are dependent on claim 1, and claims 7-9, which are dependent on claim 6, are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata et al. (Murata, US 2020/0184909).
Re claim 1: As shown in Figs. 1, 5a and 8, Murata discloses a pixel electrode 12 comprising:
an electrode region 12; and
at least one hollow region 15 (opening), distributed within the electrode region 12 (paragraph 77); wherein the hollow region 15 comprises a main body part 16b and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion 17b having a width, and a width of the main body part 16b is smaller than the width of the inflated portion17b  (Fig. 5a), wherein the main body part 16b has a bar-shape portion extending in a first direction and the inflated portion 17b is protruded toward the first direction (paragraphs 110-114).
Re claim 2: The pixel electrode of claim 1, wherein the inflated portion 17b has a curved shape as shown in Fig. 5a.
Re claim 6: As shown in Figs. 1, 5a and 8, Murata discloses an array substrate 10, comprising a pixel electrode 12 (paragraph 77), the pixel electrode 12 comprising:
an electrode region 12; and
at least one hollow region 15, distributed within the electrode region 12; wherein the hollow region 15 comprises a main body part 16b and two ending parts located at two ends of the main body part 16b, at least one ending part is an inflated portion 17b having a width, and a width of the main body part 16b is smaller than the width of the inflated portion 17b, wherein the main body part 16b has a bar-shape portion extending in a first direction and the inflated portion 17b is protruded toward the first direction (paragraphs 110-114).
Re claim 10: As shown in Figs. 1, 5a and 8, Murata discloses display device (paragraph 2), comprising a pixel electrode 12 (paragraph 77), the pixel electrode 12 comprising:
an electrode region 12; and
at least one hollow region 15, distributed within the electrode region 12; wherein the hollow region 15 comprises a main body part 16b and two ending parts located at two ends of the main body part 16b, at least one ending part is an inflated portion 17b having a width, and a width of the main body part 16b is smaller than the width of the inflated portion 17b, wherein the main body part 16b has a bar-shape portion extending in a first direction and the inflated portion 17b is protruded toward the first direction (paragraphs 110-114).
Claims 1, 2, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (Lee, US 7,345,728).
Re claim 1: As shown in Figs. 5 and 8 (see also Fig. 1), Lee discloses a pixel electrode 25 comprising:

at least one hollow region 25a (slit pattern), distributed within the electrode region; wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction (col. 2, lines 38-43).
It is noted that Fig. 1 Prior Art shows a pixel region comprising a pixel electrode 7, wherein the pixel electrode 7 comprises a split pattern 7a having a main body part and two ending parts located at two ends of the main body parts.
Re claim 2: The pixel electrode of claim 1, wherein the inflated portion has a curved shape (at both sides) as shown in Fig. 8.
Re claim 6: As shown in Figs. 5 and 8 (see also Fig. 1 Prior Art), Lee discloses an array substrate, comprising a pixel electrode 25, the pixel electrode 25 comprising:
an electrode region (corresponding to the pixel electrode 25); and
at least one hollow region 25a, distributed within the electrode region; wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction (col. 2, lines 38-43).
It is noted that Fig. 1 Prior Art shows a pixel region comprising a pixel electrode 7, wherein the pixel electrode 7 comprises a split pattern 7a having a main body part and two ending parts located at two ends of the main body parts.
Re claim 10: As shown in Figs. 5 and 8 (see also Fig. 1 Prior Art), Lee discloses a display device (col. 1, lines 14-21), comprising a pixel electrode 25, the pixel electrode 25 comprising:
an electrode region (corresponding to the pixel electrode 25); and
at least one hollow region 25a, distributed within the electrode region; wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction (col. 2, lines 38-43).
It is noted that Fig. 1 Prior Art shows a pixel region comprising a pixel electrode 7, wherein the pixel electrode 7 comprises a split pattern 7a having a main body part and two ending parts located at two ends of the main body parts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 8,149,367) in view of Lee et al. (Lee, US 7,345,728).
Re claim 1: As shown in Fig. 17, Tanno discloses a pixel electrode 110 comprising:
an electrode region 1101 (comb-teeth-shaped electrode); and

Tanno does not disclose at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction.
As shown in Figs. 5 and 8 (see also Fig. 1), Lee discloses a pixel electrode 25 comprising:
at least one hollow region 25a (slit pattern); wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode (col. 2, lines 19-28 and 38-43)
Accordingly, it is obviously applicable to the pixel electrode of Tanno in order to realize the same advantage.
Thus, as taught by Lee, it would have been obvious to one having skill in the art at the time the invention was made to form, at at least one ending part, an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode.
Re claim 2: The pixel electrode of claim 1, wherein the inflated portion has a curved shape (at upper end) as shown in Fig. 8 of Lee.
Re claim 3: The pixel electrode of claim 1, wherein the two ending parts are both inflated portions as shown in Fig. 16.
Re claim 4: The pixel electrode of claim 1:
As shown in Fig. 16 of Tanno, the second slit from the top of the pixel electrode 110 in Fig. 16 comprises two ending parts, wherein one ending part is an inflated portion D and the other ending part of the two ending parts extends to the electrode regions and forms a hollowed gap.
Re claim 6: As shown in Figs. 1, 2 and 17, Tanno discloses an array substrate, comprising a pixel electrode 110, the pixel electrode 110 comprising:
an electrode region 1101 (comb-teeth-shaped electrode); and
at least one hollow region 112 (slit), distributed within the electrode region; wherein the hollow region 112 comprises a main body part (laterally-extending trapezoidal shape) and two ending parts A located at two ends of the main body part.
 Tanno does not disclose at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction.
As shown in Figs. 5 and 8 (see also Fig. 1), Lee discloses a pixel electrode 25 comprising:
at least one hollow region 25a (slit pattern); wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid 
Accordingly, it is obviously applicable to the pixel electrode of Tanno in order to realize the same advantage.
Thus, as taught by Lee, it would have been obvious to one having skill in the art at the time the invention was made to form, at at least one ending part, an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode.
Re claim 7: The array substrate of claim 6, as shown in Fig. 1 of Tanno,, comprising:
a thin film transistor (TFT) structure layer (col. 5, line 56 through col. 6, line 13);
a flat layer 107, positioned on the TFT structure layer; and
a passivation layer 109, positioned on the flat layer 107;
wherein the pixel electrode 110 is positioned on the passivation layer 109.
Re claim 8: The array substrate of claim 7, wherein the TFT structure layer comprises a source/drain layer 104/105, the flat layer 107 comprises a first via, the passivation layer 109 has a second via, the first via corresponds to the second via, the pixel electrode 110 is coupled to the source/drain layer 105 through the first via and the second via.
Re claim 10: As shown in Figs. 1, 2 and 17, Tanno discloses a display device (col. 1, lines 14-17 and col. 3, lines 3-9), comprising a pixel electrode, the pixel electrode comprising:
an electrode region 1101 (comb-teeth-shaped electrode); and

Tanno does not disclose at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction.
As shown in Figs. 5 and 8 (see also Fig. 1), Lee discloses a pixel electrode 25 comprising:
at least one hollow region 25a (slit pattern); wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode (col. 2, lines 19-28 and 38-43)
Accordingly, it is obviously applicable to the pixel electrode of Tanno in order to realize the same advantage.
Thus, as taught by Lee, it would have been obvious to one having skill in the art at the time the invention was made to form, at at least one ending part, an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 8,149,367) in view of Lee et al. (Lee, US 7,345,728) as applied to claim 8 above, and further in view of Tomioka et al. (Tomioka, US 2017/0293191).
Re claim 9: The array substrate of claim 8:
Tanno as modified in view of Lee does not suggest that an aperture of the first via is less than 7 microns and an aperture of the second via is less than 5 microns.
As shown in Figs. 3-5, Tomioka discloses a TFT structure layer comprising a flat layer 14 comprising a first via CH21, a passivation layer 15 has a second via CH22, the first via CH21 corresponds to the second via CH22, the pixel electrode PE is coupled to the relay layer RE through the first via CH21 and the second via CH22,
wherein an aperture R21 of the first via CH21 is 5.0 + 0.8 micrometers, and an aperture CH22 of the second via CH22 is 3.8 + 0.9 micrometers, in order to suppress deterioration in display quality (paragraphs 58 and 88). These meet the claimed range of less than 7 microns for an aperture of the first via and the claimed range of less than 5 microns for an aperture of the second via.
Thus, as taught by Tomioka, it would have been obvious to one having skill in the art at the time the invention was made to form an aperture of the first via being less than 7 microns and an aperture of the second via being less than 5 microns in order to suppress deterioration in display quality.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Asaka et al. (Asaka, US 2015/0205148) in view of Lee et al. (Lee, US 7,345,728).
Re claim 1: As shown in Figs. 1 and 2, Asaka discloses a pixel electrode 110 comprising:
an electrode region 110; and
at least one hollow region 1101 (slit), distributed within the electrode region 110; wherein the hollow region 1101 comprises a main body part (laterally-extending trapezoidal shape) and two ending parts located at two ends of the main body part.

As shown in Figs. 5 and 8 (see also Fig. 1), Lee discloses a pixel electrode 25 comprising:
at least one hollow region 25a (slit pattern); wherein the hollow region 25a comprises a main body part and two ending parts located at two ends of the main body part, at least one ending part is an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode (col. 2, lines 19-28 and 38-43)
Accordingly, it is obviously applicable to the pixel electrode of Asaka in order to realize the same advantage.
Thus, as taught by Lee, it would have been obvious to one having skill in the art at the time the invention was made to form, at at least one ending part, an inflated portion having a width, and a width of the main body part is smaller than the width of the inflated portion, wherein the main body part has a bar-shape portion extending in a first direction and the inflated portion is protruded toward the first direction in order to correct a misalignment of liquid crystal, thereby preventing a disclination line from being created in the edge region of the slit pattern of the pixel electrode.
Re claim 4: The pixel electrode of claim 1:
As shown in Figs. 8-10 of Asaka, the other ending part of the two ending parts extends to the electrode regions 110 and forms a hollowed gap 40.
Re claim 5: The pixel electrode of claim 4, wherein, as shown in Figs. 8-10 of Asaka, the electrode regions 110 form a corner at the gap 40, and an edge of the corner has a curved shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 4, 2022